a

=

Case 1:20-mj-00606-DLB Document 1-1 Filed 02/24/20 Page~t Of ———— ENTERED
LOGGED RECEIVED

 

FEB 2 4 2020
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND Tee COURT

2.0,- Bobo DLN
UNITED STATES OF AMERICA CRIMINAL NO. BY ce DEPUTY

Vv. (Escape, 18 U.S.C. § 751(a))
JOSEPH STEVENSON MITCHELL,

Defendant.

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Michael T. Brown, a Deputy U.S. Marshal with the United States Marshals Service
(USMS)being first duly sworn, hereby depose and state as follows:

1. I make this affidavit in support of a Criminal Complaint and Arrest Warrant against
JOSEPH STEVENSON MITCHELL.

INTRODUCTION

2. 1, Michael T. Brown, am a Deputy U.S. Marshal with the United States Marshals
Service (USMS) and have been since April 2009. I am an officer of the United States who is
empowered by law to conduct investigations and to make arrests for violations of federal law.

3. I am charged with enforcing federal laws in all jurisdictions of the United States,
its territories and possessions. I am currently assigned to the District of Maryland, Fugitive
Operations Section for the USMS and operate as part of the Capital Area Regional Fugitive Task
Force (CARFTF), which is tasked with locating and apprehending wanted state and federal
fugitives. I attended the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia
for eighteen and a half weeks and successfully completed both the United States Department of
Homeland Security’s Criminal Investigator Training Program (CITP) and the U.S. Marshals
Service’s Basic Deputy U.S. Marshal (BDUSM) Training Academy. Prior to joining the USMS,
I received a bachelor’s degree with a major in Criminal Justice from the University of North

Carolina at Charlotte.
Case 1:20-mj-O0606-DLB Document 1-1 Filed 02/24/20 Page 2 of 4

4. The facts in the affidavit come from my personal observations, my training and
experience, and information obtained from other agents, witnesses, and reports. The affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and does
not set forth all of my knowledge about the matter.

5. I herein set forth the following facts showing that there is sufficient grounds to
believe that there is probable cause that JOSEPH STEVENSON MITCHELL committed the
crime of Escape, in violation of 18 U.S.C. § 751(a).

PROBABLE CAUSE

6. On or about 10/07/2005, MITCHELL appeared before the Honorable Wendell P.
Gardner, Jr. in the District of Columbia Superior Court and was sentenced to a period of twelve
years in the custody of the Bureau of Prisons (BOP) under the lawful authority and designation of
the Attorney General, with a term of five years of supervised release, pursuant to his conviction
following trial for armed robbery charge.

Ti On or about 12/12/2017, the United States Parole Commission issued an arrest
warrant for MITCHELL charging him with a parole violation and the arrest warrant was
forwarded to the United States Marshals Service District of Columbia District Court for service.

8. On or about 3/27/2018, MITCHELL was arrested in Utica, New York on the
parole violation warrant and subsequently received a sentence of twelve months for the parole
violation, in the custody and care of the Attorney General, or confinement in an instutiton by the
direction of the Attorney General.

9. On or about 2/07/2019, MITCHELL was serving the final portion of his parole
sentence at the Volunteers of America Residential Reentry Center in Baltimore, Maryland.

MITCHELL was scheduled to be released on 3/26/2019.
Case 1:20-mj-O0606-DLB Document 1-1 Filed 02/24/20 Page 3 of 4

10. On or about 2/07/2019 at or around 1:36 am, MITCHELL walked out of the
Volunteers of America facility and did not return. Subsequently, MITCHELL was placed on
escape status on or about 2/07/2019 and the U.S. Marshals Service was notified by the Federal
Bureau of Prisons.

11. On or about 05/11/2019, MITCHELL was arrested by the Oneonta Police
Department in the State of New York and was charged with criminal possession of a firearm,
criminal possession of a weapon, and criminal possession of a controlled substance. MITCHELL
was held on a no bail status at the Otsego County Jail pending the resolution of his state charges
and the United States Marshals Service Northern District of New York lodged a detainer with the
detention facility on behalf of the District of Maryland for the Bureau of Prisons escape notice.

12. As of on or about 1/10/2020, MITCHELL is presently in U.S. Marshals Service
custody at the Delaware County Correctional Facility in Delhi, New York and is scheduled to be
released on Tuesday, 2/25/2020.

13. Based on the aforementioned facts outlined in the affidavit, there is probable cause
to believe that MITCHELL committed the crime of Escape, in violation of 18 U.S.C. § 751(a).

14. Accordingly, the undersigned requests that the Court authorize the attached
complaint charging MITCHELL with escape in violation of 18 U.S.C § 751(a), and further
requests that the Court authorize the attached arrest warrant relating to that complaint and

permitting the arrest of MITCHELL.
Case 1:20-mj-00606-DLB

Sworn and subscribed before me
this 21 day of February, 2020

G KK C d

Honorablé Deborah L. Boardman
United States Magistrate Judge

 

Document 1-1 Filed 02/24/20 Page 4 of 4

Deputy U.S. Marshal Michael T. Brown
United States Marshals Service
